Citation Nr: 1750366	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  12-10 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for residuals of shrapnel wounds to the left lower extremity including nerve damage.

3.  Entitlement to service connection for residuals of shrapnel wounds to the right lower extremity including nerve damage.

4.  Entitlement to service connection for a skin disorder, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty for training from August 1964 to January 1965 and active duty from April 1968 to August 1973.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Veteran and his wife testified during a hearing at the 
RO before a decision review officer.  A transcript of the hearing is of record.

In December 2016, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a May 2017 decision, the Board reopened and granted the Veteran's claim for service connection for a right knee disability, and granted his claim for service connection left ear hearing loss.  At that time, the Board remanded his claims for service connection for right ear hearing loss, and left and right lower extremity and skin disorders, to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010).

In May 2017, the Board directed the AOJ to schedule the Veteran for 
VA examinations regarding his service connection claims for right ear hearing loss, and skin and lower extremity disorders, obtain VA treatment records since August 2015, review VA medical records added to the claims file after issuance of the March 2013 supplemental statement of the case (SSOC), and issue a new SSOC.  The AOJ did not initiate, let alone complete, any of these actions as directed by the Board.  In a September 2017 Brief, the Veteran's representative echoed this by noting that there "is no indication that the AMC made any attempts to contact the appellant on remand."  It appears the AOJ only implemented the grants awarded by the Board in its May 2017 decision.

The Board sincerely regrets the need to remand the Veteran's case again.  However, in the interest of due process, the requested development must be completed prior to Board consideration of his appeal on the merits. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain all medical records regarding the Veteran's 
VA treatment since August 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.  

2. After completing the development requested above, schedule the Veteran for a VA examination performed by a dermatologist to determine the etiology of his skin disability.  An examination conducted by a medical professional other than a physician is not acceptable.  All indicated tests and studies should be conducted.  The examiner should note that the claims folder, including this remand, was reviewed.

a. The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current skin disability (including actinic keratoses, prurigo nodularis/eczema, and xerosis) had its onset in service, is related to his conceded herbicide exposure in service, or is otherwise the result of a disease or injury in service.

b. The examiner must provide a comprehensive rationale for each opinion with consideration given to all evidence of record, including the Veteran's reports of in-service exposures.

c. The absence of evidence of treatment for skin disability in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

d. If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. Schedule the Veteran for a VA examination performed by a physician (if a physician is not available to conduct the examination, then a physician may conduct a post-examination records review) to determine the etiology of his left and right lower extremity disability.  All indicated tests and studies should be conducted.  The examiner should note that the claims folder, including this remand, was reviewed. 

a. Does the Veteran have any residuals of shrapnel wounds to his lower extremities, including nerve damage, or other residuals (any residuals since 2009)?  If so, please describe.

b. If so, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's lower extremity disability(ies), is (are) related to his conceded shrapnel wounds in service, or is(are) otherwise the result of a disease or injury in service.

c. The examiner must provide a comprehensive rationale for each opinion with consideration given to all evidence of record, including the Veteran's reports of in-service injuries.

d. The absence of evidence of treatment for lower extremity disability in the service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

e. If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

4. Schedule the Veteran for a VA audiology examination to determine the etiology of any right ear hearing loss.  All indicated tests and studies should be conducted.  The examiner should note that the claims folder, including this remand, was reviewed. 

a. Does the Veteran have right ear hearing loss?

b. If so, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right ear hearing loss is related to his conceded acoustic trauma in service, or is otherwise the result of a disease or injury in service. 

c. The examiner must provide a comprehensive rationale for each opinion with consideration given to all evidence of record, including the Veteran's reports of in-service acoustic trauma.

d. The absence of evidence of treatment for right ear hearing loss disability in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

e. If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

5. If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


